DETAILED ACTION
The Examiner acknowledges Claim 1 has been amended and Claims 21-36 have been added.
Claim Objections
Claim 36 is objected to because of the following informalities:  It seems as though this claim should depend from Claim 35, not 34.  Appropriate correction is required.
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 26 objected to because of the following informalities:  Each claim is required to have a period but this claim ends in a semicolon.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claim 1 have been withdrawn. 
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The Applicant argues that the disclosed baseplate thickness, projection length and shaft diameter are key to creating a reduced weight dowel and not an obvious matter of design choice. However, the ‘862 Patent did not set forth “regular weight” dowels as the dimensions were completely absent. Thus the rejection contemplated “a change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)” in order to establish any dimensions of the base plate and tubular projection that would have been obvious to one of ordinary skill. The rejection does not intend taking a baseplate over 0.25 inches thick, a tubular projection over 9 inches in length and 0.4 inches in diameter and shrinking them down to within the claimed limitations but that it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to arrive at the claimed invention.
The Applicant adds that the reduced weight allows the baseplates to hold the projections in sufficiently perpendicular position as the design choice for a reduced weight dowel. However, the ‘862 Patent sets forth that the dowels should be perpendicular to the joint (Column 2, Lines 11-14). Thus whatever dimensions for the baseplate thickness, projection length and shaft diameter should be designed such that the dowel be perpendicular in order to permit slippage of the dowel in the joint (Column 2, Lines 13-14).
The Applicant also argues that a reduced thickness baseplate allows for it to be quickly fastened and less costly to fabricate. But one again, the ‘862 Patent does not disclose a baseplate outside the claimed range but is merely silent about the thickness. The rejection contemplates that it would have been obvious to one of ordinary skill in the art to specify a thickness of the baseplate since “a change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)”. Furthermore, the ‘862 Patent discloses the use of nails or staples to attach the baseplate “rapidly” (Column 3, Lines 9-11). Thus the quickly fastened argument not persuasive. Furthermore, it would have been obvious to one of ordinary skill in the art to specify a thickness that is thick enough to be strong to allow the dowels to be perpendicular to the joint but not overly strong to waste material. Thus making the less costly to fabricate argument not persuasive.
The next argument is about new Claim 21, the Examiner sets forth the rejection below to show how Claim 21 would have been obvious by US Patent # 5,216,862 in view of US Patent # 5,678,952.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 22, 26-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,216,862 [hereinafter ‘862].
Regarding claim 1, ‘862 teaches in Figures 2 and 9, a concrete dowel placement system (10A-10C) [basic slip dowel placement sleeve (Column 5, Lines 60-63)] comprising: a stud (30) (Column 1, Line 47 and Column 5, Line 65) [inherently being 2x4 as it is a stud] having a stud length with opposing first and second side walls and opposing top and bottom edge walls; a plurality of baseplates (18) [flange (Column 5, Lines 49-50)] each having opposing front and back sides with a thickness and made of a polymer [plastic (Column 5, Lines 57-59)] which [inherently due to same material and apertures in baseplate] does not split or crack when a fastener is forced through the baseplate (18), each baseplate (18) having an outer periphery which is located between the top and bottom edge walls of the stud (30) [see Figure 5 where the baseplate is above the bottom and below the top of the slab]; multiple fasteners (Column 6, Lines 1-4) forced through each of different ones of the baseplates (18) fasten the baseplate (18) to the first side wall of the stud (30) to [inherently as one would not want leakage] form a seal that inhibits the entry of poured concrete between the baseplate (18) and the stud (30), each fastener has a fastener length which extends into the stud a distance; a tubular projection (12) [sheath (Column 5, Line 47)] extending from each respective baseplate (18) along a longitudinal axis that is substantially perpendicular to the front face of the baseplate (18) from which the projection (12) extends, each tubular projection (12) having a length with a closed distal end portion (Column 5, Lines 47-48) and having a hollow interior compartment (Column 5, Lines 48-49) configured to receive a cylindrical shaft having a diameter [dowel (Column 5, Lines 51-54)].
‘862 does not teach the baseplate thickness is between 0.03 and 0.25 inches. However, it would have been an obvious matter of design choice to specify the baseplate to be between 0.03 and 0.25 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a certain thickness since the Applicant has not disclosed that such thickness solves any stated problem or is of any particular purpose and it appears that the thickness of ‘862 would perform equally well.
‘862 does not teach the baseplate is located 0.5 inches or more from the top edge of the stud. However, it would have been an obvious matter of design choice to specify the certain spacing between the baseplate and top edge of the stud since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the claimed spacing between the baseplate and the top edge of the stud since the Applicant has not disclosed that the stated spacing solves any stated problem or is of any particular purpose and it appears that the spacing of ‘862 would perform equally well.
‘862 teaches the use of fasteners but does not specify how deep they penetrate into the stud. However, it would have been an obvious matter of design choice to specify a penetration distance since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the fastener penetration since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
‘862 does not teach the tubular projection is separate. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular projection separate from the baseplate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the Applicant discloses that the tubular projection can be either separate and attached later or integral [Paragraph 0057].
‘862 does not teach the tubular projection has a length between 4 and 9 inches. However, it would have been an obvious matter of design choice to specify a certain length for the tubular projection since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a length for the tubular projection, since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862
‘862 does not teach the cylindrical shaft is between 0.2 and 0.4 inches. However, it would have been an obvious matter of design choice to specify a diameter of the cylindrical shaft since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 2, ‘862 teaches in Figures 2 and 9, the fasteners (Column 6, Lines 1-4) extend into the stud (30) and comprise nails or staples or both (Column 5, Line 56), wherein the hollow interior of the tubular projection (12) is configured to receive a shaft [dowel (Column 5, Lines 51-54)]. 
‘862 does not teach the fasteners extend a distance of 0.3-0.5 inches into the stud. However, it would have been an obvious matter of design choice to have the fastener extend 0.3-0.5 inches into the stud since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
‘862 does not teach the cylindrical shaft is between 0.2 and 0.3 inches. However, it would have been an obvious matter of design choice to specify a diameter of the cylindrical shaft since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 3, ‘862 teaches in Figures 2 and 9, the tubular projections (12) have engagement features [corrugations (Column 3, Lines 49-62)] to better entrain the tubular projections in the concrete, and wherein the tubular projections (12) are spaced along the stud (30) length.
‘862 does not teach the tubular projections are spaced at 18 inch intervals. However, it would have been an obvious matter of design choice to specify a spacing of 18 inches between the tubular projections since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 4, ‘862 teaches a concrete dowel placement system with multiple fasteners holding the baseplate to the stud but does not teach there are only three fasteners. However, it would have been an obvious matter of design choice to only use three fasteners since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 22, ‘862 teaches in Figure 7, a rib (282) (Column 7, Line 8) extending radially outward from an outer surface of each tubular projection.
Regarding claim 26, ‘862 teaches in Figures 2 and 9, a concrete dowel placement system (10A-10C) [basic slip dowel placement sleeve (Column 5, Lines 60-63)] for use with a stud (30) (Column 1, Line 47 and Column 5, Line 65) [inherently being 2x4 as it is a stud] having a stud length with opposing first and second side walls and opposing top and bottom edge walls, the concrete dowel placement system comprising: a plurality of baseplates (18) [flange (Column 5, Lines 49-50)] each having opposing front and back sides with a thickness and made of a polymer [plastic (Column 5, Lines 57-59)] which [inherently due to same material and apertures in baseplate] does not split or crack when a fastener is forced through the baseplate (18), each baseplate (18) having an outer periphery which is positionable between the top and bottom edge walls of the stud (30) [see Figure 5 where the baseplate is above the bottom and below the top of the slab]; multiple fasteners (Column 6, Lines 1-4) forced through each of different ones of the baseplates (18) fasten the baseplate (18) to the first side wall of the stud (30) to [inherently as one would not want leakage] form a seal that inhibits the entry of poured concrete between the baseplate (18) and the stud (30), each fastener has a fastener length which extends into the stud a distance; a tubular projection (12) [sheath (Column 5, Line 47)] extending from each respective baseplate (18) along a longitudinal axis that is substantially perpendicular to the front face of the baseplate (18) from which the projection (12) extends, each tubular projection (12) having a length with a closed distal end portion (Column 5, Lines 47-48) and having a hollow interior compartment (Column 5, Lines 48-49) configured to receive a cylindrical shaft having a diameter [dowel (Column 5, Lines 51-54)].
‘862 does not teach the baseplate thickness is between 0.03 and 0.25 inches. However, it would have been an obvious matter of design choice to specify the baseplate to be between 0.03 and 0.25 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a certain thickness since the Applicant has not disclosed that such thickness solves any stated problem or is of any particular purpose and it appears that the thickness of ‘862 would perform equally well.
‘862 does not teach the baseplate is located 0.5 inches or more from the top edge of the stud. However, it would have been an obvious matter of design choice to specify the certain spacing between the baseplate and top edge of the stud since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the claimed spacing between the baseplate and the top edge of the stud since the Applicant has not disclosed that the stated spacing solves any stated problem or is of any particular purpose and it appears that the spacing of ‘862 would perform equally well.
‘862 teaches the use of fasteners but does not specify how deep they penetrate into the stud. However, it would have been an obvious matter of design choice to specify a penetration distance since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the fastener penetration since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
‘862 does not teach the tubular projection is separate. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular projection separate from the baseplate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the Applicant discloses that the tubular projection can be either separate and attached later or integral [Paragraph 0057].
‘862 does not teach the tubular projection has a length between 4 and 9 inches. However, it would have been an obvious matter of design choice to specify a certain length for the tubular projection since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a length for the tubular projection, since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862
‘862 does not teach the cylindrical shaft is between 0.2 and 0.4 inches. However, it would have been an obvious matter of design choice to specify a diameter of the cylindrical shaft since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 27, ‘862 teaches in Figures 2 and 9, the fasteners (Column 6, Lines 1-4) extend into the stud (30) and comprise nails or staples or both (Column 5, Line 56), wherein the hollow interior of the tubular projection (12) is configured to receive a shaft [dowel (Column 5, Lines 51-54)]. 
‘862 does not teach the fasteners extend a distance of 0.3-0.5 inches into the stud. However, it would have been an obvious matter of design choice to have the fastener extend 0.3-0.5 inches into the stud since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
‘862 does not teach the cylindrical shaft is between 0.2 and 0.3 inches. However, it would have been an obvious matter of design choice to specify a diameter of the cylindrical shaft since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 28, ‘862 teaches in Figures 2 and 9, the tubular projections (12) have engagement features [corrugations (Column 3, Lines 49-62)] to better entrain the tubular projections in the concrete, and wherein the tubular projections (12) are spaced along the stud (30) length.
‘862 does not teach the tubular projections are spaced at 18 inch intervals. However, it would have been an obvious matter of design choice to specify a spacing of 18 inches between the tubular projections since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 29, ‘862 teaches a concrete dowel placement system with multiple fasteners holding the baseplate to the stud but does not teach there are only three fasteners. However, it would have been an obvious matter of design choice to only use three fasteners since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 30, ‘862 teaches in Figure 7, a rib (282) (Column 7, Line 8) extending radially outward from an outer surface of each tubular projection.
Regarding claim 36, ‘862 teaches in Figure 7, a rib (282) (Column 7, Line 8) extending radially outward from an outer surface of each tubular projection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,216,862 in view of US Patent # 5,678,952 [hereinafter ‘952].
Regarding claim 21, ‘862 teaches a concrete dowel placement system with a baseplate but shows holes for fasteners in the baseplate. However, ‘952 teaches in Figure 1, a different way of attaching a baseplate (12) by using a single fastener (26) through the middle instead of holes radially outward of the tubular projection (16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single fastener through the middle of the baseplate in order to make installation faster and less complicated (Columns 2-3, Lines 63-2).
Regarding claim 23, ‘862 teaches a tubular projection with a rib but does not teach it extends over the outer surface to define a helical shape. However, ‘952 teaches in Figure 1, a rib (38) that extends over an outer surface of a tubular projection (14) that defines a helical shape [spiral (Column 6, Line 57-58)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a helical rib on the tubular projection in order to enhance adhesion of poured concrete onto the tubular projection (Column 7, Lines 59-61).
Regarding claim 31, ‘862 teaches a tubular projection with a rib but does not teach it extends over the outer surface to define a helical shape. However, ‘952 teaches in Figure 1, a rib (38) that extends over an outer surface of a tubular projection (14) that defines a helical shape [spiral (Column 6, Line 57-58)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a helical rib on the tubular projection in order to enhance adhesion of poured concrete onto the tubular projection (Column 7, Lines 59-61).
Regarding claim 34, ‘862 teaches a concrete dowel placement system with a baseplate but shows holes for fasteners in the baseplate. However, ‘952 teaches in Figure 1, a different way of attaching a baseplate (12) by using a single fastener (26) through the middle instead of holes radially outward of the tubular projection (16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single fastener through the middle of the baseplate in order to make installation faster and less complicated (Columns 2-3, Lines 63-2).
Regarding claim 35, ‘862 teaches in Figures 2 and 9, a concrete dowel placement system (10A-10C) [basic slip dowel placement sleeve (Column 5, Lines 60-63)] for use with a stud (30) (Column 1, Line 47 and Column 5, Line 65) [inherently being 2x4 as it is a stud] having a stud length with opposing first and second side walls and opposing top and bottom edge walls, the concrete dowel placement system comprising: a baseplate (18) [flange (Column 5, Lines 49-50)] having opposing front and back sides with a thickness and made of a polymer [plastic (Column 5, Lines 57-59)] which [inherently due to same material and apertures in baseplate] does not split or crack when a fastener is forced through the baseplate (18), each baseplate (18) having an outer periphery which is positionable between the top and bottom edge walls of the stud (30) [see Figure 5 where the baseplate is above the bottom and below the top of the slab]; multiple fasteners (Column 6, Lines 1-4) forceable through the baseplate (18) fasten the baseplate (18) to the first side wall of the stud (30) to [inherently as one would not want leakage] form a seal that inhibits the entry of poured concrete between the baseplate (18) and the stud (30), each fastener has a fastener length which extends into the stud a distance; a tubular projection (12) [sheath (Column 5, Line 47)] extending from the baseplate (18) along a longitudinal axis that is substantially perpendicular to the front face of the baseplate (18), the tubular projection (12) having a length with a closed distal end portion (Column 5, Lines 47-48) and having a hollow interior compartment (Column 5, Lines 48-49) configured to receive a cylindrical shaft having a diameter [dowel (Column 5, Lines 51-54)].
‘862 does not teach the baseplate thickness is between 0.03 and 0.25 inches. However, it would have been an obvious matter of design choice to specify the baseplate to be between 0.03 and 0.25 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a certain thickness since the Applicant has not disclosed that such thickness solves any stated problem or is of any particular purpose and it appears that the thickness of ‘862 would perform equally well.
‘862 does not teach the baseplate is located 0.5 inches or more from the top edge of the stud. However, it would have been an obvious matter of design choice to specify the certain spacing between the baseplate and top edge of the stud since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the claimed spacing between the baseplate and the top edge of the stud since the Applicant has not disclosed that the stated spacing solves any stated problem or is of any particular purpose and it appears that the spacing of ‘862 would perform equally well.
‘862 teaches the use of fasteners but does not specify how deep they penetrate into the stud. However, it would have been an obvious matter of design choice to specify a penetration distance since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the fastener penetration since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
‘862 does not teach the tubular projection is separate. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular projection separate from the baseplate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the Applicant discloses that the tubular projection can be either separate and attached later or integral [Paragraph 0057].
‘862 does not teach the tubular projection has a length between 4 and 9 inches. However, it would have been an obvious matter of design choice to specify a certain length for the tubular projection since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a length for the tubular projection, since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862
‘862 does not teach the cylindrical shaft is between 0.2 and 0.4 inches. However, it would have been an obvious matter of design choice to specify a diameter of the cylindrical shaft since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
‘862 teaches a concrete dowel placement system with a baseplate but shows holes for fasteners in the baseplate. However, ‘952 teaches in Figure 1, a different way of attaching a baseplate (12) by using a single fastener (26) through the middle instead of holes radially outward of the tubular projection (16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single fastener through the middle of the baseplate in order to make installation faster and less complicated (Columns 2-3, Lines 63-2).
Claims 24-25 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,216,862.
Regarding claims 24-25, ‘862 teaches a concrete dowel placement system with a tubular projection but does not teach the end of the tubular projection is chamfered and specifically at 30-45 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chamfer the end of the tubular projection since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to chamfer the end of the tubular projection order to reduce the likelihood of a crack forming at the end of the tubular member due to its shape edge.
Regarding claims 32-33, ‘862 teaches a concrete dowel placement system with a tubular projection but does not teach the end of the tubular projection is chamfered and specifically at 30-45 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chamfer the end of the tubular projection since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to chamfer the end of the tubular projection order to reduce the likelihood of a crack forming at the end of the tubular member due to its shape edge.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635